Title: From John Adams to United States Senate, 26 November 1800
From: Adams, John
To: United States Senate


Mr. President and Gentlemen of the Senate
City of Washington Nov. 26 1800


For this excellent address, so respectful to the memory of my illustrious predecessor, which I receive from the Senate of the United States, at this time, and in this place, with peculiar satisfaction, I pray you to accept of my unfeigned acknowledgments.—With you I ardently hope, that permanence and stability will be communicated as well to the government itself, as to its beautiful and commodious seat. With you, I deplore the death of that hero & sage, who bore so honorable and efficient a part in the establishment of both. Great indeed would have been my gratification, if his sum of earthly happiness had been compleated by seeing the government thus peaceably convened at this place, himself at its head. But while we submit to the decisions of heaven, whose councils are inscrutable to us, we cannot but hope, that the members of Congress, the officers of government & all who inhabit the city or the Country will retain his virtues in lively recollection & make his patriotism, morals and piety, models for imitation
I thank you, Gentlemen for your assurance that the several subjects for Legislative consideration, recommended in my communication, to both houses, shall receive from the Senate, a deliberate and candid attention
With you, Gentlemen, I sincerely deprecate all spirit of innovation, which may weaken the sacred bond, that connects the different parts of the this nation and government; & with you I trust that under the protection of divine providence, the wisdom & virtue of our citizens, will deliver our national compact unimpaired, to a free, prosperous happy & grateful posterity. To this end it is my fervent prayer, that in this city, the fountains of wisdom may be always open, & the streams of eloquence forever flow. Here may the youth of this extensive Country, forever look up without disappointment, not only to  the monuments & memorials of the dead, but to the examples of the living, in the members of Congress & officers of government, for finished models of all those virtues, graces, talents and accomplishments which constitute the dignity of human nature, & lay the only foundation for the prosperity or duration of Empires.

John Adams